MEMORANDUM **
The district court did not clearly err in finding that plaintiffs failure to cooperate in discovery was the result of willfulness, fault or bad faith. See Payne v. Exxon Corp., 121 F.3d 503, 507 (9th Cir.1997) (citing Henry v. Gill Indus., 983 F.2d 943, 946 (9th Cir.1993)). In addition, it correctly determined that defendants were prejudiced by plaintiffs conduct, and that alternatives less drastic than dismissal — which it had repeatedly offered — would be insufficient to stop plaintiffs abuses. See id. The district court therefore did not abuse its discretion in entering judgment for defendants. See Fed.R.Civ.P. 37(b)(2)(C). Nor did the district court abuse its discretion in denying plaintiffs motion for a protective order. See Childress v. Darby Lumber, Inc., 357 F.3d 1000, 1009 (9th Cir.2004).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.